Citation Nr: 1411845	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to recognition as the Veteran's surviving spouse for VA benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969.  He died in June 2008, and the appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 letter from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the appellant's claim for benefits.  

In March 2012, the appellant testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in December 1971, and divorced by a final decree from a Kentucky court in June 1990.

2.  The Veteran and the Appellant did not subsequently remarry each other or form what could reasonably be considered a common-law marriage after their divorce.

3.  The Veteran died in June 2008.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(3), 1304, 1310, 1311, 1318, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and 2013 Supp.); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Veterans Claims Assistance Act (VCAA) has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In the present case there is no legal basis upon which the sought death benefits may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2013).

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

In this case, there is no dispute that the Veteran and appellant were married in December 1971.  The record shows that the Veteran and appellant were divorced in June 1990, and had subsequently lived together.  Once the Veteran and the appellant divorced, the appellant was precluded from holding the status of a surviving spouse for the purposes of VA benefits.  In addition, the claims file shows that both the Veteran and the appellant subsequently remarried other people.  The Veteran later divorced his second wife, and the appellant was widowed.

The Veteran died in June 2008.  Thus, the appellant was not the Veteran's spouse by marriage at the time of his death nor could she have been considered the Veteran's spouse at common law.

The Board acknowledges the appellant's statements that she is receiving benefits from the Social Security Administration (SSA), based on her prior marriage to the Veteran.  Unfortunately, regulations pertaining to SSA are different from those regulations and laws that VA must abide by.  The appellant also contends that she and her sons suffered tremendously due the effects of the Veteran's posttraumatic stress disorder (PTSD) symptoms.  The Board does not question the appellant's recollection of this experience.  That said, the law precludes eligibility in this case.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 430.  Here, the Board has no other alternative but to deny the appellant's appeal as she does not meet the legal criteria for recognition as the surviving spouse.

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA purposes is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


